DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
- claims 1-23 are pending
- claims 1, 19 and 20 are independent
-claims 14-15 and 18 are cancelled

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered. 

Response to Arguments
Applicant’s arguments, filed 11/16/2020, with respect to the rejection(s) of claim(s) 1 under the combination of prior arts have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new 
-Applicant argued that the combination does not explicitly disclose: querying a configuration database based on the format type, the configuration database comprising, for each format type in the group of format types, configuration rules associated with said each format type;

Examiner respectfully disagrees
Murphy in [0120] discloses Dispatch controller 102 may reformat function returned message 212 (response) from the standard serialized format (JSON) to a schema that is associated with the appropriate provider/platform that corresponds to determining the format of the response 212 and translating to a different format. The device normalizing the messages applies formatting rule that is stored in storage to transform between message formats. Querying the rule set corresponds to querying to transform in to JSON format Where formatting requests to a different format at the dispatch controller and re-formatting the response to the request format when it is received at the dispatch controller need to determine the response format and to query mapping information to the format types as indicated above. Applicant`s argument are not persuasive


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Licht (US pg. no. 20180248817), further in view Murphy (US pg. no. 20190370615), further in view of Tamjidi (US pg. no. 20190332451).
Regarding claim 1, Licht discloses a method comprising:
	receiving, by a  chatbot middleware component ([0065] assistant integrator (middleware component)  that is combination of bot connector 130 and assistant integrator 140; fig. 1A messaging bot connectors), a request from a user in an organization the request being submitted by the user via a chatbot client (fig. 1A 120 messaging platform (chatbot client) in communication with bot 121) communicatively coupled with a chatbot application( [0027] discloses The messaging bot connector(s) 130 receive messaging platform-specific messages (request) from a bot 121 (chatbot application) in connection with chat sessions and conversations that the bot 121 has with a user (user));
	automatically determining, by the chatbot middleware component based on information included in the request, an enterprise computing system in a plurality of enterprise computing systems that the request is directed to ([0070-0073] discloses at 320, the assistance integrator translates a message received from the customer (request)  a service of the enterprise computing system that should be called for handling the request, the plurality of enterprise computing system being implemented by the organization  for use by the organization’s users ([0029] The assistance integrator 140 processes as a front-end interface to a variety of backend services 150 (enterprise computing systems hosting the services and the corresponding services) offered by a business (enterprise), these services 150 can include services for: purchasing goods or services, registering with services , loyalty transactions, searching, recommendations, security (authentication), configuring user preferences with a particular service, notifications, customer service, support, information-based inquiries, transactions, warranties on goods or services, booking arrangements for travel or sporting events, venue requests (computing systems host services corresponds to enterprise computing systems being implemented by the organization));
	invoking, by the chatbot middleware component, the service using the information included in the request (0073] At 340, the assistance integrator maps the intention to an 
receiving, by the chatbot middleware component, a response from the enterprise computing system ([0041] The backend services 150 perform the actions and reply with messages or results (response) to the assistance integrator 140. The assistance integrator 140 uses the API 141 to report to the bot connector 130. The bot connector 130 translates the messages or results and provides the bot 121 and the bot 121 communicates through speech or text in the chat session with the user through the messaging client 110 over the messaging platform 120);
	customizing, by the chatbot middleware component, the response, the customizing comprising translating ([0041] The backend services 150 perform the actions and reply with messages or results (response) to the assistance integrator 140. …The bot connector 130 translates (customizes) the messages or results and provides the bot 121 and the bot 121 communicates through speech or text in the chat session with the user through the messaging client 110 over the messaging platform 120; [0075] In an embodiment, at 360, the assistance integrator receives a result back from the backend service in response to the backend service processing the action.  [0076] In an embodiment of 360 and at 361, the assistance integrator translates the result into a format recognized by the messaging platform and delivers the result to the customer during the automated session):
returning, by the chatbot middleware component, the customized response to the chatbot application for presentation to the user via the chatbot client ([0041] The backend services 150 perform the actions and reply with messages or results (response) to the assistance integrator 140. The assistance integrator 140 uses the API 141 to report to the bot connector 130. The bot connector 130 translates (customizing) the messages or results and provides the bot 121 and the bot 121 communicates through speech or text in the chat session with the user through the messaging client 110 over the messaging platform 120 (chatbot client)).
But, the Licht does not explicitly disclose:
	querying a configuration database based on the format type, 
retrieving from the configuration database, in response to the querying, one or more display configuration rules associated with the format type; and
applying the one or more display configuration rules to the response; 
However, in the same field of endeavor, Murphy discloses:
querying a configuration database based on the format type ([0115] and [0120] discloses Dispatch controller 102 may further associate incoming schema message 222 with a user identifier. Additionally, dispatch controller 102 may determine a platform/provider for communication of incoming message 201, determine the state of incoming message 201, associate a platform identifier based on the communication platform/provider determined, associate a message type identifier indicating the type of the message, provide other initial basic information for routing incoming schema message 222, and/or perform a combination there of. Further, dispatch controller 102 may package incoming schema message 222 into packets of metadata in a standard serialized format [0120] Dispatch controller 102 may reformat function returned message 212 (response) from the standard serialized format (JSON) to a schema that is associated with the appropriate provider/platform. Querying the rule of transformation from storage corresponds to querying) the configuration database comprising, for each format type in the group of format types, configuration rules associated with said each format type ([0120] Dispatch controller 102 may reformat function returned message 212 from the standard serialized format (JSON) to a schema that is associated with the appropriate provider/platform. The rule used to convert (transform) between standard serialized format (JASON) and schema that is associated with the appropriate provider/platform corresponds to configuration rule. The storage of the rule from which the rule is fetched corresponds to database. Each format type to be interconverted corresponds to format type). 
retrieving from the configuration database, in response to the querying, one or more display configuration rules associated with the format type ([0115] and [0120] discloses Dispatch controller 102 may further associate incoming schema message 222 with a user identifier. Additionally, dispatch controller 102 may determine a platform/provider for communication of incoming message 201, determine the state of incoming message 201, associate a platform identifier based on the communication platform/provider determined, associate a message type identifier indicating the type of [0120] Dispatch controller 102 may reformat function returned message 212 (response) from the standard serialized format (JSON) to a schema that is associated with the appropriate provider/platform); and 
applying the one or more display configuration rules to the response; and returning, by the computer system, the customized response to the chatbot application for presentation to the user ([0120] discloses [0120] Dispatch controller 102 may reformat function returned message 212 from the standard serialized format to a schema that is associated with the appropriate provider/platform that corresponds to applying configuration rule. Outgoing schema message 224 may be pushed to bot 112. The outgoing communication platform/provider may transform outgoing schema message 224 into natural language format. The reformatted outgoing message 214 may then be sent to user 220 via the chosen provider/communication platform).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Licht with Murphy. The modification would allow delegating user request to specific services to 
But, the combination does not explicitly disclose:
	determining whether a format of the response is base64;
	if the format of the response is base64, decoding the response from
base64;
	subsequently determining whether the format of the response is base64, determining a format type of the response, wherein the format type is one of a group of format types consisting of XML (Extensible Markup Language).
However, in the same field of endeavor, Tamjidi discloses: 
determining whether a format of the response is base64 ([0048] discloses the decoded XML contents of the based64 encoded message in the body 150A of the response item 110A where the decoding base64 message first determines the message of the response is base64 encoded. In light of the disclosure of the instant application indicated in only [0042], the above limitations are obvious in light of the teaching of the prior art);
	if the format of the response is base64, decoding the response from base64 ([0048] discloses FIG. 8 presents the decode XML contents of the based64 encoded message in the body 150A of the response item 110A);
	subsequently determining whether the format of the response is base64, determining a format type of the response, wherein the format type is one of a group of format types consisting of XML (Extensible Markup Language) ([0061] discloses the body 150A of the response item 110A is a base64 encoded XML message that is output by the REST service 106A (e.g., in block 148 of FIG. 6). The corresponding decoded XML, message of the body 150A of the response item 110A is illustrated in FIG. 8. Determining the XML message after decoding the base64 encoding of the response corresponds to subsequently determining the base64 encoded response. In light of the teaching of the instant application indicated in only [0042], the above limitations are obvious in light of the teaching of the prior art).
	Therefore, it would have been obvious to a person having ordinary skill in the art ate time of the invention was effectively filed to combine the teaching of the combination with Tamjidi. The modification would allow encoding responses using a different encoding codes before transferring the response to receiver. The modification would allow a more secured response communication by encoding the response.
 Regarding claim 2.   The combination discloses the method of claim 1.
		Murphy further discloses wherein each enterprise computing system in the plurality of enterprise computing systems is provided by a different software vendor ([00211] - [0212] discloses if a work unit includes a message with hashtag, then the message may be sent to processing and routing controller 104.  Processing and routing controller 104 recognizes from the hashtag that the message is a Tweet.TM. …  API (software) needs to be accessed may be sent to task performance controller 106.  Task performance controller 106 may then access Twitters' API code (software vendor and the corresponding software) to drop the message on Twitters' interface. [0212] discloses other examples of API formats (software) of functional platforms within task performance 
		Regarding claim 3. The combination discloses the method of claim 1.
		Murphy further discloses wherein the information included in the request comprises intent information indicating an objective of the request ([0116] Processing and routing controller 104 may be configured to interpret user request intent based on initial formatted message 202 (request)).
		Regarding claim 4.   The combination discloses the method of claim 3.
		Murphy further discloses wherein the intent information includes an action parameter indicating an action to be performed with respect to the request ([0166] discloses, once the user intent is determined, multiple entities may be extracted from the message to serve as tags for the routed message. For example, the incoming message that corresponds to incoming request "schedule a meeting with Bob and Sally". Where schedule a meeting is an action and Bob and Sally are the object of the action included in the request).
		Regarding claim 5.    The combination discloses the method of claim 4.
		Murphy further discloses wherein the intent information further includes an object parameter indicating an object on which the action is to be performed ([0166] discloses, once the user intent is determined, multiple entities may be extracted from the message to serve as tags for the routed message. For example, the incoming message that corresponds to incoming request "schedule a meeting with Bob and Sally". Where 
		Regarding claim 6.    The combination discloses the method of claim 5.
		Murphy further discloses wherein the intent information further includes one or more entity parameters identifying one or more entities related to the request ([0166] discloses the incoming message "schedule a meeting with Bob and Sally" may be classified as a "schedule meeting" action, which may have various parameters, such as (entity parameters) "location," "date," and "time." The incoming message is then processed to automatically extract parameters present in the incoming message.  For example, the names "Bob" and "Sally" `may be automatically recognized as names (e.g., in the user's organization) and associated with the "attendee" parameter in the "schedule meeting" command).
		Regarding claim 16.    The combination discloses the method of claim 1.
		Murphy further discloses wherein the one or more display configuration rules associated with said each format type are defined by an administrator in the organization ([0192] and [0196] discloses admin portal (e.g., admin portal 114 in FIG. 11) corresponds to defined by an administrator may be used to design and generate workflows as disclosed herein… [0196] Dispatch controller 102 obtains the function returned message from task performance controller 106.  Dispatch controller 102 takes the function returned message and may format it to a schema associated with the Slack.TM.  application/ system.  Slack.TM. transforms the outgoing schema message to natural language format (display format).  The outgoing message may be sent via the Slack.TM.  API to the user such that the user receives a response from system 100 via the bot (e.g., on a display). 
		Regarding claim 17.    The combination discloses the method of claim 1.
		Licht further discloses wherein the one or more display configuration rules convert the response into a different format ([0076] In an embodiment of 360 and at 361, the assistance integrator translates the result (response) into a format recognized by the messaging platform and delivers the result to the customer during the automated session), show data in response ([0076] In an embodiment of 360 and at 361, the assistance integrator translates the result (response) into a format recognized by the messaging platform and delivers the result to the customer during the automated session. The data in the response corresponds to data), add one or more aliases to the data in the response (([0076] in an embodiment of 360 and at 361, the assistance integrator translates the result (response) into a format recognized by the messaging platform. The formatting corresponds to Aliases). 
Regarding claim 19.    A non-transitory computer readable storage medium having stored thereon program code executable by a processor, the program code comprising:
All other limitations of claim 19 are similar with the limitations of claim 1. Claim 19 is rejected on the analysis of claim 1 above.
Regarding claim 20.    A computer system comprising: 
a processor; and
a non-transitory computer readable medium having stored thereon program code that, when executed by the processor, causes the processor to:
.
Claim 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Licht (US pg. no. 20180248817), and Murphy (US pg. no. 20190370615), and Tamjidi (US pg. no. 20190332451), further in view of Noble (US pat no. 8745096).
Regarding claim 7.    The combination discloses method of claim 6.
		Licht further discloses wherein the automatically determining comprises: querying a configuration database using request parameters to find, in the configuration database, an entry corresponding to the system and the service ([0039] discloses the assistance integrator 140 than takes actions mapped to the intentions on behalf of the customer with the appropriate backend services 150 using the appropriate exposed APIs 151A-151N. The entry in storage (database) that corresponds to each API of the corresponding backend services queried to identify the corresponding Backend service corresponds to query and the information used to query corresponds to information).
		But, LIcht does not explicitly disclose:
		user request comprising information such as the action parameter, the object parameter, and the one or more entity parameters.
Noble further discloses the user request comprising information such as the action parameter, the object parameter, and the one or more entity parameters (col.5 lines 23-51 discloses if the browser 204 makes a request (corresponds to action parameter) for weather data (corresponds to object parameter) for various geographic locations (corresponds to plurality of entity parameter), the interpreter in an embodiment is able to 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Licht with Noble. The modification would allow different query information that can be passed in a user request. The modification would allow using different request parameters that the user can use to query a database for an effective information retrieval.

Regarding claim 23. The combination discloses method of claim 1 wherein the automatically determining comprises:
	But, the combination does not explicitly disclose:
extracting from the request a data structure comprising an action field, an object field, and a plurality of entity fields, wherein the action field identifies a data update action or a data access action to be executed for the request, wherein the object field identifies an object to which the data update action or the data access action applies, and wherein the plurality of entity fields identify attributes of the object to be updated or accessed via the data update action or the data access action
finding, in the configuration database, an entry linking the action field, the object field, and the plurality of entity fields with the enterprise computing system and the service of the enterprise computing system.
 extracting from the request a data structure comprising an action field, an object field, and a plurality of entity fields, wherein the action field identifies a data update action or a data access action to be executed for the request, wherein the object field identifies an object to which the data update action or the data access action applies, and wherein the plurality of entity fields identify attributes of the object to be updated or accessed via the data update action or the data access action (col.5 lines 23-51 discloses if the browser 204 makes a request (corresponds to action field) for weather data (corresponds to object field) for various geographic locations (corresponds to plurality of entity fields), the interpreter in an embodiment is able to identify which web services 206 are able to provide at least a portion of the requested data. The action performed by the interpreter to extract features of eth request to find service provider corresponds to extracting. As an example, the interpreter may identify the request as a request for weather data and identify one or more web services that provide temperature data and one or more web services that provide humidity data); and
	finding, in the configuration database, an entry linking the action field, the object field, and the plurality of entity fields with the enterprise computing system and the service of the enterprise computing system (col. 5, lines 23-51 discloses the interpreter, in an embodiment, identifies the web services operable to provide information responsive to their request in accordance with a mapping of request type identifiers to appropriate web services…Further, the mapping may associate request types with functions able to accept as input requests of an appropriate type and call or cause to be called one or more appropriate web services. In an embodiment, the interpreter utilizes map that associates 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of eth invention was effectively filed to combine the teaching of the combination with Noble. The modification would allow a system that maps specific request to specific service to enable an effective request and response processing that effectively gets the best response from the right service computer in heterogeneous service providers for the request.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Licht (US pg. no. 20180248817), Murphy (US pg. no. 20190370615), Tamjidi (US pg. no. 20190332451), and Noble (US pat no. 8745096), further in view of Kruger (US pg. no. 20110282642).
Regarding claim 8.The combination discloses the method of claim 7.
But, the combination does not explicitly disclose wherein the configuration database is setup by an administrator.
However, in the same field of endeavor, Kruger discloses wherein the configuration database is setup by an administrator in the organization ([0051] discloses an administrator could set up a database server on a machine).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Licht (US pg. no. 20180248817), and Murphy (US pg. no. 20190370615), Tamjidi (US pg. no. 20190332451), and Noble (US pat no. 8745096), further in view of Driscoll (US pg. no. 20190089798).
Regarding claim 9.    The combination discloses the method of claim 7.
But, the combination does not explicitly disclose wherein if an entry corresponding to the enterprise computing system and the service cannot be found in the configuration database, the method further comprises returning an error message to the chatbot application.
However, in the same field of endeavor, Driscoll discloses wherein if an entry corresponding to the enterprise computing system and the service cannot be found in the configuration database, the method further comprises returning an error message to the chatbot application ([0067] discloses the proxy service apparatus may send an error to the bot (chatbot) apparatus regarding the non-transmission of the message (request). Broadest reasonable interpretation requires that the prior arts need to show the step of the conditional limitation to show obviousness. See MPEP 2111.04 II. it states “If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A”).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filled to combine the teaching of the combination with Driscoll. The modification would allow notifying the requesting chatbot .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Licht (US pg. no. 20180248817), and Murphy (US pg. no. 20190370615), Tamjidi (US pg. no. 20190332451), and Noble (US pat no. 8745096),  further in view of Fascenda (US pat. No. 6560604).
Regarding claim 10.    The combination discloses the method of claim 7.
But, the combination does not explicitly disclose: wherein if an entry corresponding to the enterprise computing system and the service can be found in the configuration database, the method further comprises:
retrieving a name of the enterprise computing system, a header of the service, and a template for the service from the configuration database.
However, in the same field of endeavor, Fascenda discloses wherein if an entry corresponding to the enterprise computing system and the service can be found in the configuration database, the method further comprises:
retrieving a name of the enterprise computing system (fig. 7A 708 AAPL (enterprise computing system name) in the database to be retrieved), a header of the service (fig. 7A, 704 QOUTE (service header) in the database is to be retrieved), and a template for the service from the configuration database (col. 3, lines 32-35 discloses receiving client request; retrieving a template corresponding to the template identifier in the request).
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Licht (US pg. no. 20180248817), Murphy (US pg. no. 20190370615), Tamjidi (US pg. no. 20190332451), Noble (US pat no. 8745096), and Fascenda (US pat. No. 6560604), further in view of Leung (US pg. no. 20150180736).
Regarding claim 11.    The combination discloses method of claim 10.
But, the combination does not explicitly disclose:
 wherein invoking the service comprises: 
populating the template using the information included in the request; and 
invoking the service with the template as an input parameter.
However, in the same field of endeavor, Leung discloses:
wherein invoking the service comprises: 
populating the template using the information included in the request (fig. 4, 402-406 discloses receive request; read  service request from customer  including SLA requirements and select service template from service catalog best matching SLA 
invoking the service with the template as an input parameter (fig. 4, 412-420 discloses select available datacenter resources identified by template and deploy and manage service as specified by service template).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Leung. The modification would allow need based service instantiation based on templates. The modification would allow flexible system generation and management using readymade templates that does not require a complex system configuration processing.
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Licht (US pg. no. 20180248817), and Murphy (US pg. no. 20190370615), and Tamjidi (US pg. no. 20190332451), further in view of Sivagnanam (US pg. no. 20190050738).
Regarding claim 12.    The combination discloses the method of claim 1.
The combination does not explicitly disclose comprising, upon receiving the response: validating the response; and
if the response includes an error status, returning an error message to the chatbot
application;
However, in the same field of endeavor, Sivagnanam discloses comprising, upon receiving the response: validating the response (fig. 2, 220-235 discloses receiving request and validating the request at step 235); and
if the response includes an error status, returning an error message to the chatbot
application ([0034] discloses if an exact match is not found between the tokens of the request and the stored tokens at database 11, an indication to the bot`s client interface (chatbot application) 107 that the bot server 250 is not able to answer the request (error)).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Sivagnanam. The modification would allow notifying the requesting chatbot about the erred response so that the chatbot will not wait the response indefinitely. The modification would allow the chatbot to make a new request in place of the failed one.
Regarding claim 13.   The combination discloses the method of claim 12.
Murphy further comprising, the response is customized if the response does not include an error status ([0120] discloses the outgoing communication platform/provider may transform outgoing schema message 224 (response) into natural language format. Broadest reasonable interpretation requires that the prior arts need to show the step of the conditional limitation in case the condition happen occur to show obviousness. See MPEP 2111.04 II it states “If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A”).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Licht (US pg. no. 20180248817), and Murphy (US pg. no. 20190370615), and Tamjidi (US pg. no. 20190332451), further in view of De-Kay (US pg. no. 20090158278).
Regarding claim 21. The combination discloses the method of claim 1 wherein customizing the response further comprises:
But, the combination does not explicitly disclose:
determining a type of the chatbot client;
querying the configuration database based on the determined type of the chatbot client, the querying resulting in retrieval of a display configuration rule from the configuration database indicating that the response should be converted into a particular display format based on the determined type of the chatbot client;
However, in the same field of endeavor, De-Kay discloses:
determining a type of the chatbot client ([0027] Response formatting block 175 may transform or convert the output of the selected bot from a uniform format into a format suitable for a particular communication channel 130 (chatbot client) and/or device 120. Thus, for example, in some embodiments of the invention, a response formatted in XML may be converted, for example, using extensible stylesheet language (XSL) (display configuration rule) into a format suitable for a specific channel 130 and/or device 120);
querying the configuration database based on the determined type of the chatbot client, the querying resulting in retrieval of a display configuration rule from the configuration database indicating that the response should be converted into a particular display format  (fig. 1A 130 corresponds to display format) based on the determined type of the chatbot client ([0027] Response formatting block 175 may transform or convert the output of the selected bot from a uniform format into a format suitable for a particular communication channel 130 (chatbot client). Thus, for example, in some embodiments of the invention, a response formatted in XML may be converted, for example, using 
applying the display configuration rule to the response (([0027] Response formatting block 175 may transform or convert the output of the selected bot from a uniform format into a format suitable for a particular communication channel 130 (chatbot client). Thus, for example, in some embodiments of the invention, a response formatted in XML may be converted, for example, using extensible stylesheet language (XSL) (display configuration rule) into a format suitable for a specific channel 130).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with De-Kay. The modification would allow using multiple channels for a channel specific communication by interconverting response communication to different client channels to enable effective system where a device can use different channels to get response from remote entity.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Licht (US pg. no. 20180248817), and Murphy (US pg. no. 20190370615), and Tamjidi (US pg. no. 20190332451), further in view of Upton (US pg. no. 20030093470).
Regarding claim 22.  The combination discloses the method of claim 1 wherein customizing the response further comprises:

determining a type of the enterprise computing system;
querying the configuration database based on the type of the enterprise computing system, the querying resulting in retrieval of a display configuration rule from the configuration database indicating that the response should be converted into a particular display format based on the determined type of the enterprise computing system; and
applying the display configuration rule to the response. 
However, in the same field of endeavor, Upton discloses determining a type of the enterprise computing system ([0054] discloses service adapter can also transform the response from an EIS-specific (enterprise computing system) data format to an XML response document that conforms to the response XML schema for the service or client application 406. Determining the specific EIS computing system corresponds to determining type of enterprise computing system));
querying the configuration database based on the type of the enterprise computing system ([0054] discloses enterprise system or EIS 402), the querying resulting in retrieval of a display configuration rule from the configuration database indicating that the response should be converted into a particular display format based on the determined type of the enterprise computing system ([0054] discloses The service adapter can be configured to wait for the response. The service adapter can also transform the response from an EIS-specific (specific enterprise computing system) data format to an XML response document that conforms to the response XML schema for the service or client application 406. The response XML schema can be based on metadata in the EIS (based on EIS). The rule used by the adapter to transform EIS specific (specific enterprise 
applying the display configuration rule to the response ([0054] discloses the service adapter can also transform the response from an EIS-specific (specific enterprise computing system) data format to an XML response document that conforms to the response XML schema for the service or client application 406).
	Therefore, it would have been obvious to a person having ordinary skill in eth art at the time of the invention was effectively filed to combine the teaching of the combination with Upton. The modification would allow pairing different service entity protocol formats with a client protocol format to effectively interconvert different formats between the client and a service provider computing systems for an effective communication using different formats between the frontend and the backend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on Monday-Friday 09:00 am-05:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        05/21/2021